Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Section VII part A on pages 4-5 of Appeal Brief, filed 04/07/2021, with respect to rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(a) of 11/25/2020 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-8 are indicated. The claimed invention as a whole, discloses a wire for gas-shielded arc welding, consisting of, based on a total mass of the wire: C: 0.01 mass% or more and 0.10 mass% or less; Si: 0.05 mass% or more and 0.55 mass% or less; Mn: 1.60 mass% or more and 2.40 mass% or less; Ti: 0.05 mass% or more and 0.25 mass% or less; Cu: 0.01 mass% or more and 0.30 mass% or less; S: 0.001 mass% or more and 0.020 mass% or less; N: 0.0045 mass% or more and 0.0150 mass% or less; Al: 0.10 mass% or less; and P: 0.025 mass% or less, with the remainder being Fe and inevitable impurities, and without any mass% of O. References Okzaki and Ikeda teaches two welding wires, but both welding wires of references comprising compositions different from the claim inventions, such as oxygen is required in welding wires in both references. Therefore, the references alone or in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRIS Q LIU/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761